Name: Commission Regulation (EEC) No 3462/89 of 17 November 1989 amending Regulation (EEC) No 1577/81 establishing a system of simplified procedures for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 334/2118 . 11 . 89 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3462/89 of 17 November 1989 amending Regulation (EEC) No 1577/81 establishing a system of simplified procedures for the determination of the customs value of certain perishable goods account certain amendments arising in the combined nomenclature ; whereas Annexes I and II of the same Regulation should be adjusted accordingly. Whereas the measures provided for in this Regulation are in accordance with the opinion of the Customs Valuation Committee, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1224/80 of 28 May 1980 on the valuation of goods for customs purposes ('), as last amended by Regulation (EEC) No 1055/85 (2), and in particular Article 16a (3) thereof, Whereas Commission Regulation (EEC) No 1577/81 (3), as last amended by Regulation (EEC) No 3773/87 (4), established a system of simplified procedures for the determination of the customs value of certain perishable goods ; Whereas experience in the Member States reveals that it is necessary to include new products in the list of goods subject to unit values set out in Annex I to Regulation (EEC) No 1577/81 and to amend the wording of certain others ; whereas, furthermore, it is necessary to take into HAS ADOPTED THIS REGULATION : Article 1 Annexes I and II to Regulation (EEC) No 1577/81 shall be replaced by Annexes I and II to this Regulation. Article 2 This Regulation shall enter into force on 3 January 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels* 17 November 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 134, 31 . 5. 1980, p. 1 . (*) OJ No L 112, 25. 4. 1985, p. 50 . (3) OJ No L 154, 13 . 6. 1981 , p. 26. (4) OJ No L 355, 17. 12. 1987, p. 19 . No L 334/22 Official Journal of the European Communities 18 . 11 . 89 ANNEX I Classification of goods subject to unit values Heading CN code Description Species Varieties 1.10 0701 90 51 1 0701 90 59 I New potatoes 1.20 0702 00 10 1 0702 00 90 I Tomatoes 1.30 0703 10 19 Onions (other than seed) 1.40 0703 20 00 Garlic 1.50 ex 0703 90 00 Leeks 1.60 ex 0704 10 10 1 ex 0704 10 90 ] Cauliflowers 1.70 0704 20 00 Brussels sprouts 1.80 0704 90 10 White cabbages and red cabbages 1.90 ex 0704 90 90 Sprouting broccoli or calabrese (Brassica oleracea var. italica) 1.100 ex 0704 90 90 Chinese cabbage 1.110 0705 11 10 I 0705 11 90 I Cabbage lettuce (head lettuce) 1.120 ex 0705 2900 Endives 1.130 ex 0706 10 00 Carrots 1.140 ex 0706 90 90 Radishes 1.150 0707 00 11 1 0707 00 19 j Cucumbers 1.160 0708 10 10 j 0708 10 90 I Peas (Pisum sativum) 1.170 0708 20 10 1 0708 20 90 I Beans (Vigna spp., Phaseolus spp.) 1.180 ex 0708 90 00 Broad beans I 1.190 0709 10 00 Globe artichokes 1.200 Asparagus \ 1.200.1 1.200.2 ex 0709 20 00 ex 0709 20 00 I  green  other 1.210 0709 30 00 Aubergines (egg-plants) 1.220 ex 0709 40 00 Ribbed celery (Apium graveolens var. dulce) l 1.230 0709 51 30 Chantarelles l 1.240 0709 60 10 Sweet peppers 1.250 0709 90 50 Fennel 1.260 0709 90 70 Courgettes 1.270 ex 0714 20 10 Sweet potatoes, whole, fresh (intended for human consumption) 2.10 ex 0802 40 00 Chestnuts (Castanea spp.), fresh l 2.20 ex 0803 00 10 Bananas (other than plantains), fresh 2.30 ex 0804 30 00 Pineapples, fresh 2.40 ex 0804 40 10 ex 0804 40 90 Avocados, fresh 2.50 ex 0804 50 00 Guavas and mangoes, fresh 2.60 Sweet oranges, fresh : 2.60.1 0805 10 1 1 0805 10 21 0805 10 31 0805 10 41  Sanguines and semi-sanguines 18. 11 . 89 Official Journal of the European Communities No L 334/23 Heading CN code Description Species Varieties 2.60.2 0805 10 15 0805 10 25 0805 10 35 0805 10 45 Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 2.60.3 0805 10 19 0805 10 29 0805 10 39 0805 10 49 Others 2.70 2.70.1 2.70.2 2.70.3 2.70.4 2.80 2.85 2.90 2.90.1 2.90.2 2.100 2.110 2.120 2.120.1 2.120.2 2.130 2.140 2.150 2.160 2.170 2.180 2.190 2.200 2.205 2.210 2.220 2.230 ex 0805 2010 ex 0805 20 30 ex 0805 20 50 ex 0805 20 70 ex 0805 20 90 ex 0805 30 10 ex 0805 30 90 ex 0805 40 00 ex 0805 40 00 0806 10 U 0806 10 15 0806 10 19 0807 10 10 ex 0807 10 90 ex 0807 10 90 0808 10 91 0808 10 93 0808 10 99 ex 0808 20 31 ex 0808 20 33 ex 0808 20 35 ex 0808 20 39 0809 10 00 0809 20 10 0809 20 90 ex 0809 30 00 ex 0809 30 00 0809 40 1 1 0809 40 19 0810 10 10 0810 10 90 0810 20 10 0810 40 30 0810 90 10 ex 0810 90 80 Mandarins (including tangerines and satsumas), fresh ; clementines, wilkings and similar citrus hybrids, fresh : Lemons (Citrus limon, Citrus limonum), fresh Limes (Citrus aurantifolia), fresh Grapefruit, fresh : Table grapes Water-melons Melons (other than water-melons) Apples Pears (other than the Nashi variety (Pyrus pyri ­ folia)) Apricots Cherries Peaches Nectarines Plums Strawberries Raspberries Fruit of the species Vaccinium myrtillus Kiwi fruit (Actinidia chinensis Planch.^ Pomegranates Clementines Monreales and Satsumas Mandarins and wilkings Tangerines and others  white  pink  Amarillo, Cuper, Honey dew, Onteniente, Piel de Sapo, Rochet, Tendrai  other 2.240 ex 0810 90 80 Khakis 2.250 ex 0810 90 30 Lychees No L 334/24 Official Journal of the European Communities 18 . 11 . 89 ANNEX II Marketing centres for the purpose of calculating unit prices by classification heading Germany Den ­ mark France Ireland Italy Nether ­ lands UK BLEU Heading CN code Cologne Frankfurt Hamburg Munich Copenhagen LeHavre Marseilles Perpignan Rungis Cork Dublin Civitavecchia Genoa Leghorn Milan Rotterdam London Antwerp Brussels 1.10 1.20 1.30 1.40 1.50 1.60 1.70 1.80 1.90 1.100 1.110 1.120 1.130 1.140 1.150 1.160 1.170 1.180 1.190 1.200.1 1.200.2 1.210 1.220 1.230 1.240 1.250 1.260 1.270 2.10 2.20 2.30 2.40 2.50 2.60.1 0701 90 51 1 0701 90 59J 0702 00 10 1 0702 00 90 I 0703 10 19 0703 20 00 ex 0703 90 00 ex 0704 10 10 Jex 0704 10 90 I 0704 20 00 0704 90 10 ex 0704 90 90 (Broccoli) ex 0704 90 90 (Chinese cabbage) 0705 11 101 0705 11 901 ex 0705 29 00 ex 0706 10 00 ex 0706 90 90 0707 00 1 11 0707 00 19 J 0708 10 10 1 0708 10 90 1 0708 20 10 1 0708 20 90 { ex 0708 90 00 0709 10 00 ex 0709 20 00 (Green asparagus) ex 0709 20 00 (Other asparagus) 0709 30 00 ex 0709 40 00 0709 51 30 0709 60 10 0709 90 50 0709 90 70 0714 20 10 ex 0802 40 00 ex 0803 00 10 ex 0804 30 00 ex 0804 40 10 1 ex 0804 40 90 J ex 0804 50 00 0805 10 11 0805 10 21 0805 10 31 0805 10 41 X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X 18 . 11 . 89 Official Journal of the European Communities No L 334/25 Germany Den ­ mark France Ireland Italy Nether ­ lands UK BLEU Heading CN code Cologne Frankfurt Hamburg Munich Copenhagen jLeHavrej Marseilles Perpignan Rungis Cork Dublin Civitavecchia Genoa Leghorn Milan Rotterdam London (Antwerp Brussels 2.60.2 2.60.3 2.70.1 2.70.2 2.70.3 2.70.4 2.80 2.85 2.90.1 2.90.2 2.100 2.110 2.120.1 2.120.2 2.130 2.140 2.150 2.160 2.170 2.180 2.190 2.200 2.205 2.210 2.220 2.230 2.240 2.250 0805 10 15 0805 10 25 0805 10 35 0805 10 45 0805 10 19 0805 10 29 0805 10 39 0805 10 49 ex 0805 20 10 ex 0805 20 30 ex 0805 20 50 ex 0805 20 70 1 ex 0805 20 90 | ex 0805 30 10 ex 0805 30 90 ex 0805 40 00 (Grapefruit, white) ex 0805 40 00 (Grapefruit, pink) 080610 11 0806 10 15 0806 10 19 0807 10 10 ex 0807 10 90 (Melons : Amarillo, etc.) ex 0807 10 90 (Melons : other) 0808 10 91 0808 10 93 0808 10 99 ex 0808 20 31 ex 0808 20 33 ex 0808 20 35 ex 0808 20 39 0809 10 00 0809 20 10 1 0809 20 90 J ex 0809 30 00 (Peaches) ex 0809 30 00 (Nectarines) 0809 40 1 1 1 0809 40 19 I 0810 10 10 1 0810 10 901 0810 20 10 0810 40 30 0810 90 10 ex 0810 90 80 (Pomegranates) ex 08109080 . (Khakis) ex 0810 90 30 (Lychees) X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X x : X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X . X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X